NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DIVISION 9 SERVICES, LLC,                 )
                                          )
            Petitioner,                   )
                                          )
v.                                        )
                                          )      Case No. 2D19-277
WILLIAM SHIRE, PHILIP EMERT, D9           )
SERVICES, LLC, and RICHARD W.             )
WOIKE,                                    )
                                          )
            Respondent.                   )
                                          )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Jason Sampson of Venerable Law, LLP,
Tampa, for Petitioner.

Theodore J. Hamilton of Wetherington
Hamilton, P.A., Tampa, for Respondents
William Shire and Philip Emert.

No appearance for Respondent Richard W.
Woike.


PER CURIAM.

            Denied.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.